      Case 3:16-md-02741-VC Document 13432 Filed 08/05/21 Page 1 of 7



 1   WILKINSON STEKLOFF LLP                     COVINGTON & BURLING LLP
     Brian L. Stekloff (pro hac vice)           Michael X. Imbroscio (pro hac vice)
 2   (bstekloff@wilkinsonstekloff.com)          (mimbroscio@cov.com)
 3   Rakesh Kilaru (pro hac vice)               One City Center
     (rkilaru@wilkinsonstekloff.com)            850 10th St. NW
 4   2001 M St. NW                              Washington, DC 20001
     10th Floor                                 Tel: 202-662-6000
 5   Washington, DC 20036
     Tel: 202-847-4030                          BRYAN CAVE LEIGHTON PAISNER LLP
 6   Fax: 202-847-4005                          K. Lee Marshall (CA Bar No. 277092)
 7                                              (klmarshall@bclplaw.com)
     HOLLINGSWORTH LLP                          Three Embarcadero Center, 7th Floor
 8   Eric G. Lasker (pro hac vice)              San Francisco, CA 94111
     (elasker@hollingsworthllp.com)             Tel: 415-675-3400
 9   1350 I St. NW                              Fax: 415-675-3434
     Washington, DC 20005
10
     Tel: 202-898-5843                          Jed P. White (CA Bar No. 2392339)
11   Fax: 202-682-1639                          (jed.white@bclplaw.com)
                                                120 Broadway, Suite 300
12                                              Santa Monica, CA 90401
                                                Tel: 310-576-2100
13                                              Fax: 310 -576-2200
14   Attorneys for Defendant Monsanto Company

15                             UNITED STATES DISTRICT COURT

16                          NORTHERN DISTRICT OF CALIFORNIA

17   IN RE: ROUNDUP PRODUCTS                     MDL No. 2741
     LIABILITY LITIGATION,
18                                               Case No. 3:16-md-02741-VC

19   Juan and Delia Garza v. Monsanto Co.,       MONSANTO COMPANY’S NOTICE OF
     3:20-cv-06988-VC                            MOTION AND MOTION FOR SUMMARY
20                                               JUDGMENT ON CAUSATION GROUNDS

21                                               Hearing:
                                                 Date: September 23, 2021
22                                               Time: 2:00 p.m.
                                                 Place: Courtroom 4
23

24

25
26

27

28


                           MONSANTO’S MOTION FOR SUMMARY JUDGMENT
      Case 3:16-md-02741-VC Document 13432 Filed 08/05/21 Page 2 of 7



 1          TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE THAT on September 23, 2021, at 2:00 pm in Courtroom 4 of
 3   the United States District Court, Northern District of California, located at 450 Golden Gate Avenue,
 4   San Francisco, CA 94102, or as ordered by the Court, Defendant Monsanto Company (“Monsanto”)
 5   will move this Court for an order, pursuant to Federal Rule of Civil Procedure 56(c), entering
 6   judgment in its favor and against Wave 3 Plaintiffs Juan Garza and Delia Garza (“Plaintiffs”), on
 7   the grounds that there is no genuine issue of material fact as to any claim for relief brought by the
 8   Plaintiffs, and Monsanto is entitled to summary judgment.
 9
10   Dated: August 5, 2021                        Respectfully submitted,

11
                                                  /s/ Jed P. White
12                                                Jed P. White
                                                  Attorneys for Defendant Monsanto Company
13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28

                                                      1
                             MONSANTO’S MOTION FOR SUMMARY JUDGMENT
      Case 3:16-md-02741-VC Document 13432 Filed 08/05/21 Page 3 of 7



 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2          “Products liability cases are quintessentially expert cases, and failure to designate experts
 3   almost always leads to summary judgment.” Martinez v. Ethicon Inc., No. 7:19-cv-00164, 2020 U.S.
 4   Dist. LEXIS 77635, *4-5 (S.D. Tex. May 1, 2020).
 5          To prevail on any of their claims, Plaintiffs Juan Garza and Delia Garza (“Plaintiffs”) must
 6   prove that Roundup was the proximate cause of Mr. Garza’s cancer. Whether Roundup—a chemical
 7   compound—is defective, can cause cancer generally, and whether it actually did cause Mr. Garza’s
 8   cancer specifically, are specialized issues for which expert testimony is required. Plaintiffs failed
 9   to disclose any expert reports regarding causation, which were due July 29, 2021, per extension.
10   Without expert testimony to prove causation, none of Plaintiffs’ claims may proceed.
11                                            BACKGROUND
12          Plaintiffs are residents of Texas who allege that Mr. Garza’s exposure to Monsanto’s
13   Roundup® herbicide caused him to develop cancer. See Complaint (ECF 1-1) ¶ 12. Plaintiff Juan
14   Garza was diagnosed with Acute Lymphoblastic Leukemia in April 2017. See Complaint (ECF 1-
15   1) ¶ 114. Plaintiffs seek to hold Monsanto responsible for Mr. Garza’s cancer, asserting three
16   claims: (1) negligence; (2) strict liability; and (3) breach of implied warranty. The lynchpin of
17   Plaintiffs’ claims is that glyphosate—the active-ingredient in Roundup—caused Mr. Garza’s cancer
18   and that Monsanto should have included cancer warnings on those products. See Complaint (ECF
19   1-1) ¶¶ 9-14, 21.
20          On December 9, 2020, this MDL Court required all Wave 3 plaintiffs to submit expert
21   reports no later than June 29, 2021 (“Wave 3 Scheduling Order”). See Order Granting Joint Request
22   for Revised Schedule for Wave 3 Cases and Addition of Cases to Wave 3 as Modified (ECF
23   #12197). The expert discovery required by this Order must be accompanied by written reports
24   signed by the experts and must contain “a complete statement of all opinions the witnesses will
25   express and the basis and reasons for them,” among other information.               Fed. R. Civ. P.
26   26(a)(2)(B)(i). On July 2, 2021, Plaintiffs filed a motion to extend time to file expert reports by 30
27   days, until July 29, 2021. (MDL EFC #13244; Individ. ECF #10.) Monsanto did not oppose the
28   motion. The Court granted Plaintiff’s motion for extension on August 5, 2021. (ECF #11.)

                                                       1
                              MONSANTO’S MOTION FOR SUMMARY JUDGMENT
          Case 3:16-md-02741-VC Document 13432 Filed 08/05/21 Page 4 of 7



 1            Plaintiffs did not submit an expert report by the original deadline or by the extended date of
 2   July 29, 2021. To date, Plaintiffs have not served any expert reports. (Declaration of Jed White
 3   (“White Decl.”), ¶ 3.)
 4                                     SUMMARY JUDGMENT STANDARD
 5            Summary judgment is appropriate when there is “no genuine dispute as to any material fact
 6   and the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is
 7   material when it could affect the outcome of the case, and a dispute about a material fact is genuine
 8   “if the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
 9   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Once the moving party has met its
10   burden, the nonmoving party must come forward with evidence to show there is a genuine issue for
11   trial. In re Korean Ramen Antitrust Litig., 281 F. Supp. 3d 892, 899 (N.D. Cal. 2017). A “complete
12   failure of proof concerning an essential element of the nonmoving party’s case” warrants summary
13   judgment and “necessarily renders all other facts immaterial.” Celotex Corp. v. Catrett, 477 U.S.
14   317, 323 (1986).
15                                                      ARGUMENT
16   I.       SUMMARY JUDGMENT IS REQUIRED BECAUSE PLAINTIFF LACKS THE
17            REQUIRED ADMISSIBLE EXPERT TESTIMONY ON CAUSATION
18            “Whether expert testimony is necessary to prove a matter or theory is a question of law.”
19   Martinez v. Medical Depot, Inc., 434 F. Supp. 3d 537, 556 (S.D. Tex. 2020).1 “Under Texas law,
20   expert testimony is generally encouraged if not required to establish a products liability claim.”
21   Martinez v. Ethicon Inc., 2020 U.S. Dist. LEXIS 77635, *5 (S.D. Tex. May 1, 2020). Thus, “failure
22   to designate experts almost always leads to summary judgment” in a products liability case. Id. For
23   expert testimony to not be required in a products liability case, the product itself “must be relatively
24   uncomplicated, and the implications . . . such that a layman could readily grasp them.” Id. (citing
25
     1
              Texas substantive law applies because it is the transferor forum. In re Vioxx Prods. Liab. Litig., 478 F. Supp.
26   2d 897, 903 (E.D. La. 2007) (for cases, “filed in, or removed to, federal courts across the country and transferred to the
     MDL court by the Judicial Panel on Multidistrict Litigation,” … “the MDL court must apply the law of the transferor
27   forum, that is, the law of the state in which the action was filed, including the transferor forum's choice-of-law rules”)
     citing Ferens v. John Deere Co., 494 U.S. 516, 524, 110 S. Ct. 1274, 108 L. Ed. 2d 443 (1990).
28

                                                                 2
                                   MONSANTO’S MOTION FOR SUMMARY JUDGMENT
       Case 3:16-md-02741-VC Document 13432 Filed 08/05/21 Page 5 of 7



 1   Stewart v. Capital Safety USA, 867 F.3d 517, 521 (5th Cir. 2017)). “For the most part, the ‘Supreme
 2   Court of Texas has consistently required expert testimony and objective proof to support a jury
 3   finding that a product defect caused the plaintiff’s condition.’” Id. (quoting Martinez v. Med. Depot,
 4   Inc., 434 F. Supp. 3d at 556); see also Fitzgerald v. Manning, 679 F.2d 341, 350 (4th Cir. 1982)
 5   (“expert testimony is usually necessary to support the conclusion as to causation” where the cause
 6   of the alleged injury is “‘determinable only in the light of scientific knowledge’”).
 7          Here, Plaintiffs alleges that Mr. Garza was exposed to Roundup, and that as a result of his
 8   exposure he was diagnosed with Leukemia in April 2017. See Complaint (ECF 1-1) ¶ 114. “With
 9   cancer the question of causation is especially troublesome . . . it is frequently difficult to determine
10   the nature and cause of a particular cancerous growth.” Jones v. Ortho Pharm. Corp., 163 Cal. App.
11   3d 396, 403 (1985). As a result, “the unknown and mysterious etiology of cancer is beyond the
12   experience of laymen and can only be explained through expert testimony.” Id. Thus, as a matter
13   of Texas law, the “causal link” between Plaintiff’s alleged injury and Roundup is simply “beyond
14   the jury’s common understanding.” Kallassy v. Cirrus Design Corp., No. 3:04-CV-0727, 2006 U.S.
15   Dist. LEXIS 34347, *17-18 (N.D. Tex. May 30, 2006), aff’d, 265 F. App’x 165 (5th Cir. 2008).
16          Plaintiffs’ deadline to disclose expert reports was July 29, 2021, per extension. (ECF #11.)
17   To date, Plaintiffs have not disclosed a single expert report regarding causation. Plaintiffs had ample
18   time and opportunity to satisfy their expert disclosure obligations under Rule 26(a)(2) and the Wave
19   3 Scheduling Order. And honoring strict deadlines in an MDL is particularly important. See Allen
20   v. Bayer Corp. (In re: Phenylpropanolamine (PPA) Prods. Liab. Litig.), 460 F.3d 1217, 1222 (9th
21   Cir. 2006) (affirming dismissal of cases in MDL for failure to comply with case management orders
22   because “multidistrict litigation is different because of the large number of cases that must be
23   coordinated, its greater complexity, and the court’s statutory charge to promote the just and efficient
24   conduct of the actions”).
25          As a result, Plaintiffs cannot prove causation—an essential element of each of Plaintiffs’
26   claims. Plaintiffs’ strict liability design defect and failure to warn claims require such expert
27   causation proof. Sims v. Kia Motors, Inc., 839 F.3d 393, 409 (5th Cir. 2016) (Texas law) (“expert
28   testimony is crucial in establishing that the alleged design defect caused the injury”); Ackermann v.

                                                        3
                              MONSANTO’S MOTION FOR SUMMARY JUDGMENT
       Case 3:16-md-02741-VC Document 13432 Filed 08/05/21 Page 6 of 7



 1   Wyeth Pharm., 526 F.3d 203, 208 (5th Cir. 2008) (in Texas, a failure to warn claim requires a
 2   showing that “the failure to warn was a producing cause of the injury”); Gerber v. Hoffman-La
 3   Roche Inc., 392 F. Supp. 2d 907, 922 (S.D. Tex. 2005) (manufacturing defect claim requires proof
 4   that “the defect was the producing cause of the plaintiff’s injuries”).
 5           Lack of causation proof also defeats Plaintiffs’ negligence claim. Gerber, 392 F. Supp. 2d
 6   at 923 (holding that where judgment was proper as to strict liability claims of failure to warn, design
 7   defect, and manufacturing defect, judgment was also proper as to negligence claims related to the
 8   same); see also Horak v. Pullman, Inc., 764 F.2d 1092, 1095 (5th Cir. 1985) (“Whether applying
 9   the law of strict liability or negligence, Texas law requires that the defect or the negligent actions
10   must be a producing cause and proximate cause” of the alleged injury.).
11           Plaintiffs’ claim for breach of implied warranty also requires proof of case-specific causation
12   as it is merely re-stated failure to warn claims. Emerson v. Johnson & Johnson, 2019 WL 764660,
13   *3 (S.D. Tex. Jan. 22, 2019) (“[w]here breach of warranty and fraud claims are functionally identical
14   to strict liability and negligence-based product liability claims, the breach of warranty and fraud
15   claims are properly disposed of along with the strict liability and negligence-based product liability
16   claims when the plaintiff fails to produce expert testimony on causation.”).
17           All of Plaintiffs’ claims require proof that Monsanto’s product caused Mr. Garza’s alleged
18   injury. Without any evidence of case specific causation, Monsanto is entitled to summary judgment
19   on all of Plaintiffs’ claims. See e.g., Martinez v. Ethicon Inc., 2020 U.S. Dist. LEXIS 77635, *4-5
20   (S.D. Tex. May 1, 2020) (granting MSJ on all of plaintiffs’ claims due to plaintiff’s failure to
21   designate experts); Cooper v. Smith & Nephew, Inc., 259 F.3d 194, 196¬197 (4th Cir. 2001)
22   (affirming dismissal of product liability claims where appellant “had no admissible medical
23   evidence indicating that [defendant’s] device was the proximate cause of his injuries”); Jones v.
24   Danek Med., Inc., No. Civ. A. 4:96-3323-12, 1999 WL 1133272, at *5 (D.S.C. Oct. 12, 1999)
25   (“There being no expert testimony regarding causation, summary judgment is granted on the
26   products liability allegations.”).
27   ///
28   ///

                                                        4
                               MONSANTO’S MOTION FOR SUMMARY JUDGMENT
      Case 3:16-md-02741-VC Document 13432 Filed 08/05/21 Page 7 of 7



 1                                          CONCLUSION
 2         For the foregoing reasons, Monsanto is entitled to summary judgment on Plaintiffs’ claims.
 3

 4   Dated: August 5, 2021                     Respectfully submitted,

 5
                                               /s/ Jed P. White
 6                                             Jed P. White
                                               Attorneys for Defendant Monsanto Company
 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28

                                                   5
                             MONSANTO’S MOTION FOR SUMMARY JUDGMENT
